J-S06022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LACIONE ROBINSON                           :
                                               :
                       Appellant               :   No. 1986 EDA 2019

         Appeal from the Judgment of Sentence Entered June 20, 2019
      In the Court of Common Pleas of Lehigh County Criminal Division at
                       No(s): CP-39-CR-0003729-2018


BEFORE: LAZARUS, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY McLAUGHLIN, J.:                      FILED SEPTEMBER 16, 2020

        Lacione Robinson appeals from the judgment of sentence entered

following his conviction for Persons not to Possess, Use, Manufacture, Control,

Sell, or Transfer Firearms.1 He challenges the denial of his motion to suppress

and the trial court’s overruling of his objections to the admission of certain

evidence. He also claims that the evidence at trial was insufficient. We affirm.

        Robinson was convicted in 2011 of Possession with Intent to Deliver

(“PWID”), a felony offense that precludes him from possessing a firearm.2 The

trial court sentenced him to prison, and in 2018, while on parole from that

conviction, parole agents searched Robinson’s residence. The agents

discovered a firearm wrapped in a pair of men’s sweatpants in one room of

____________________________________________


1   18 Pa.C.S.A. § 6105.

2   35 P.S. 780-113(a)(30).
J-S06022-20



the house. In that same room, they observed “a small amount of marijuana,

[Robinson’s] employment identification card, a card addressed to ‘King

La’cione,’ an Access Card with [Robinson’s] name on it, a digital scale, and

mail with [Robinson’s] name on it” but bearing a different address. Trial Ct.

Op., filed 8/15/19, at 17. The Commonwealth charged Robinson as above.

      Robinson filed a motion to suppress, claiming that the parole agents did

not have reasonable suspicion or probable cause to search the house or the

room where the agents found the firearm. Pre-Trial Motion, filed 11/13/18, at

¶ 12. He also maintained that because the search was illegal, all evidence

recovered in the house was fruit of the poisonous tree. Id. at ¶ 17. Robinson

also moved to preclude his statements to police. Id. at ¶¶ 19, 20.

      The court held a hearing on the suppression motion at which Agents

Dominic Compano, Lauren Dimaria, and Anthony Sube testified. N.T., Pre-trial

Motions Hearing, 1/3/19. The trial court then denied the motion, making the

following findings of fact:


         State Parole Agent Dominic Compano was assigned to
         supervise the Defendant, Lacione Robinson, and had been
         doing so since the case was transferred to the Allentown
         office from the Philadelphia office in March of 2018. Agent
         Compano met [Robinson] on March 14, 2018. At that time,
         [Robinson] agreed to the terms and conditions of his state
         parole. He also indicated that he resided at a recovery house
         located at 1311 Chew Street, Allentown, Lehigh County,
         Pennsylvania.

         On April 26, 2018, Agent Compano attempted a field contact
         with [Robinson] at the recovery house to no avail. The first
         home contact that Agent Compano had with [Robinson] was
         on May 7, 2018, in which he visited the recovery house

                                     -2-
J-S06022-20


       located at 1311 Chew Street, Allentown. At that time,
       [Robinson]     produced    a    positive    urine    test    for
       amphetamines, opiates, and marijuana. Agent Compano
       reiterated to [Robinson] the rules of state parole in that drug
       use was prohibited, and issued [Robinson] a written
       warning. . . .

                                    ***

       Subsequently, on July 25, 2018, Agent Compano went to
       the recovery house located at 1311 Chew Street, Allentown
       and spoke with two (2) residents there. Agent Compano
       showed these residents a photograph of [Robinson], and
       they related that [Robinson] had not lived at the recovery
       house for a month.

       On July 26, 2018, after at least ten (10) days of having his
       whereabouts unknown, [Robinson] reported to the State
       Parole Office and spoke with Agent Compano. [Robinson]
       again tested positive for drugs, specifically, amphetamines,
       opiates, and oxycodones [sic]. In addition, [Robinson] did
       not provide any evidence of employment. [Robinson]
       displayed a negative attitude, was argumentative, and
       would not provide a firm address to Agent Compano.
       Therefore, Agent Compano approached [Robinson’s]
       girlfriend and asked her where [Robinson] was living. The
       girlfriend provided an address of 547 West Allen Street,
       Allentown, Lehigh County, Pennsylvania. At this time, Agent
       Compano placed [Robinson] on GPS monitoring to track his
       movements and to learn the location of his residence.

       On August 21, 2018, [Robinson] reported to the State
       Parole Office and spoke with Agent Compano. [Robinson]
       provided a negative urine. However, [Robinson] was again
       argumentative and told Agent Compano that he would not
       obtain full time employment because he was not a slave.
       Having concerns about supervising [Robinson], Agent
       Compano requested that [Robinson] return later that day to
       speak with his supervisor who was not in the office at that
       time.

       When the supervisor returned to the office, Agent Compano
       discussed the case with her. Specifically, Agent Compano
       related to his supervisor that [Robinson] was violating his
       parole by not furnishing him with an address, not obtaining
       employment, and by providing earlier positive urines. At

                                    -3-
J-S06022-20


       that time, the GPS data was reviewed by them, and it
       revealed that [Robinson] was all over the City of Allentown
       during all different times of the day. In addition, the GPS
       showed that [Robinson] was not residing at 547 West Allen
       Street, Allentown, but at 546 North 4th Street, Allentown,
       Lehigh County, Pennsylvania. Based on his training and
       experience, and in light of the facts and circumstances,
       Agent Compano believed that [Robinson] was either using
       or distributing drugs in contravention of his conditions of
       supervision and the law.

       As requested, [Robinson] returned in the afternoon on
       August 21, 2018 to speak with Agent Compano’s supervisor.
       At that time, [Robinson] was detained and placed in
       shackles and handcuffs. A search of [Robinson’s] person
       located $960.00 in his pocket. [Robinson] was advised by
       Agent Compano and the supervisor that they planned to
       search his residence for contraband. . . .

       On August 21, 2018, Agent Compano requested that State
       Parole Agents Lauren Dimaria and Anthony Sube provide
       assistance in the within matter. They were instructed to go
       to [Robinson’s] residence located at 547 West Allen Street,
       Allentown to secure the residence in order to preserve any
       evidence for the impending search. However, Agents
       Dimaria and Sube were unable to locate the residence and
       learned that it was an invalid address. When they
       communicated this information to Agent Compano, Agent
       Compano confronted [Robinson] and his girlfriend who both
       then stated that he resided with the girlfriend at 546 North
       4th Street, Allentown.

       Agent Dimaria and Agent Sube went to 546 North 4th
       Street, Allentown and maintained surveillance of the
       residence from their vehicle. They observed . . . a middle
       aged woman, exit the residence to the porch area. . . .
       Shortly thereafter, an individual approached from the rear
       of their vehicle and ran onto the porch and handed a cell
       phone to the middle aged woman. At that time, Agent
       Dimaria and Agent Sube exited their vehicle and quickly
       approached the residence. Based on their observations,
       they were concerned that word had gotten out about the
       impending search and that evidence could be destroyed.




                                  -4-
J-S06022-20


         Agent Dimaria approached the middle aged woman and
         presented her with a photograph of [Robinson.] The woman
         stated that the person in the photograph was her daughter's
         boyfriend, and that he stays there on occasion with her
         daughter in the middle upstairs bedroom. . . . Agent Dimaria
         asked if she could go inside the residence and search the
         middle upstairs bedroom that the woman had identified as
         [Robinson’s] and her daughter's. The girlfriend's mother
         agreed and directed them upstairs to the bedroom that they
         utilized.

         Agent Dimaria and Agent Sube entered the residence and
         went to the second floor middle bedroom. Agent Sube lifted
         the mattress off the box spring which revealed a rolled up
         pair of light gray men's sweatpants. Agent Dimaria picked
         up the sweatpants, and contained therein was a Dan
         Wesson Arms .357 Magnum handgun. Agent Dimaria
         proceeded to unload the firearm and make the gun safe until
         she could furnish it to the Allentown Police Department upon
         their arrival. Further search of the bedroom revealed a small
         amount of marijuana in a baggie in a cup by the television,
         [Robinson’s] identification card, male clothing and shoes,
         and a piece of mail with [Robinson’s] name on it but an
         address different than 546 North 4th Street, Allentown.

Trial Ct. Motion Op., filed 1/28/19, at ¶¶ 1, 2, 5, 6, 8, 9, 10, 11, 12, 13, 14

(footnote-omitted).

      Robinson waived his right to counsel and proceeded pro se with a bench

trial. See N.T., Trial, 5/20/19, at 5. During trial, he objected on the basis of

relevance to the admission of the GPS tracking information. Id. at 35. He

noted that the witness had testified during the suppression hearing that “it

could be inaccurate.” Id. The trial court overruled the objection, stating that

“if the GPS has you at the address where the gun was found, then that would

be relevant.” Id. at 36. The trial court found Robinson guilty of the firearms




                                     -5-
J-S06022-20



charge and sentenced him to a term of 5 to 10 years’ incarceration. This timely

appeal followed.

      Robinson asks us to review the following issues:

            I.       Did the trial court err by not suppressing a gun found
                     by state parole agents after they illegally entered and
                     searched 546 N. 4th Street in violation of Mr.
                     Robinson’s rights under the Fourth and Fourteenth
                     Amendments of the United States Constitution and/or
                     Article I, Section 8 of the Pennsylvania Constitution?

            II.      Did the trial court err by not suppressing Mr.
                     Robinson’s statements made to state parole agents
                     after he was initially taken into custody in violation of
                     rights under the Fifth and Fourteenth Amendments of
                     the United States Constitution and/or Article I, Section
                     9 of the Pennsylvania Constitution?

            III.     Did the trial court err by admitting inaccurate,
                     unreliable, and therefore, irrelevant GPS location data
                     at trial which the Commonwealth used to establish Mr.
                     Robinson’s connection to 546 N. 4th Street?

            IV.      Was the evidence at trial insufficient to prove, beyond
                     a reasonable doubt, that Mr. Robinson constructively
                     possessed a firearm hidden underneath a mattress in
                     an unsecured bedroom to which anyone residing in or
                     visiting the residence had access at any time prior to
                     the search merely because three of his documents
                     were in the room?

Robinson’s Br. at 4 (footnote omitted).

      Our standard of review of the denial of a motion to suppress “is limited

to determining whether the suppression court’s factual findings are supported

by the record and whether the legal conclusions drawn from those facts are

correct.” Commonwealth v. Jones, 121 A.3d 524, 526 (Pa.Super. 2015)

(citation        omitted).   Where   the   Commonwealth       prevailed   before   the


                                           -6-
J-S06022-20



suppression court, “we may consider only the evidence of the Commonwealth

and so much of the evidence for the defense as remains uncontradicted when

read in the context of the record as a whole.” Id. (citation omitted). We are

bound by the factual findings of the trial court where they are supported by

the record, but we are not bound by the legal conclusions. See id.

      “[P]arolees agree to ‘endure warrantless searches’ based only on

reasonable suspicion in exchange for their early release from prison.”

Commonwealth v. Curry, 900 A.2d 390, 394 (Pa.Super. 2006) (quoting

Commonwealth v. Appleby, 856 A.2d 191, 195 (Pa.Super. 2004)).

“[Parole] agents need not have probable cause to search a parolee or his

property; instead, reasonable suspicion is sufficient to authorize a search.”

Id. A search will be deemed reasonable “if the totality of the evidence

demonstrates: (1) that the parole officer had a reasonable suspicion that the

parolee had committed a parole violation, and (2) that the search was

reasonably related to the parole officer’s duty.” Commonwealth v. Gould,

187 A.3d 927, 935 (Pa.Super. 2018) (citation omitted).

      Pursuant to 61 Pa.C.S.A. § 6153(d)(6), the following factors may be

considered in determining whether reasonable suspicion exists when a parole

officer searches a parolee’s residence:

         (i) The observations of agents.

         (ii) Information provided by others.

         (iii) The activities of the offender.

         (iv) Information provided by the offender.


                                       -7-
J-S06022-20


          (v) The experience of the agents with the offender.

          (vi) The experience of agents in similar circumstances.

          (vii) The prior criminal and supervisory history of the
          offender.

          (viii) The need to verify compliance with the conditions of
          supervision.

61 Pa.C.S.A. § 6153(d)(6). “Parole officers may likewise form reasonable

suspicion that a parolee is staying at a location other than their approved

residence based on personal observations and third-party information.”

Gould, 187 A.3d at 936.

     Robinson alleges that “[t]he trial court’s conclusions about reasonable

suspicion fail to address the nexus or reasonable relationship between any of

Mr. Robinson’s behaviors and the search of 546 N. 4th Street.” Robinson’s Br.

at 33-34. He maintains that his “failure to provide employment verification

many have been a violation, but it bore no relationship to 546 N. 4th Street.”

Id. 31. He adds that “the purported drug use and possession of a syringe”

had no connection to the Fourth Street address, and “Agent Compano’s belief

that Mr. Robinson was ‘probably selling drugs’ was pure speculation.” Id. at

31, 32.

     Here, the trial court concluded that “the evidence seized as a result of

the search of [Robinson’s] residence - need not be suppressed.” Trial Ct.

Motion Op. at 21.

          The record is replete with evidence that [Robinson] was
          involved in criminal activity and violating his parole,
          including, but not limited to, [Robinson’s] positive urine


                                     -8-
J-S06022-20


         screens, [Robinson’s] syringe located in the vehicle of
         [Robinson’s] girlfriend, the large amount of cash found on
         [Robinson’s] person despite having no             verifiable
         employment, [Robinson’s] whereabouts unknown and his
         lying about the location of his residence, and the GPS
         monitor placing his whereabouts all over the City of
         Allentown at all hours of the day.

Id. We agree.

      The evidence established that Robinson had violated the conditions of

his parole by failing to work; “not giving me any firm address”; and “[t]here

have been address changes without my permission.” N.T., Motions Hearing,

at 21. On one occasion, in July 2018, Agent Compano visited Robinson’s

approved address and residents told him that “he no longer lives there. He

hadn’t lived there for a month.” Id. at 9, 14. Additionally, Agent Compano

testified that Robinson’s urine tests came back positive for drugs on two

separate occasions. Id. at 9, 15. Furthermore, Robinson admitted that he was

residing at the Fourth Street residence. Id. at 24. This evidence collectively

established that the parole agents had reasonable suspicion to search the

Fourth Street residence. Gould, 187 A.3d at 935, 936.

      Next, Robinson claims “[t]he trial court erred by not suppressing Mr.

Robinson’s statements made to state parole agents after he was taken into

custody at the parole office and before the search” of the Fourth Street house.

Robinson’s Br. at 34. He argues that the court should have suppressed his




                                     -9-
J-S06022-20



statement to Agent Compano about where he resided because he was not

read his Miranda3 rights. See id. at 36.

       “Parolees, like any other individual, must be given Miranda warnings

when subject to custodial interrogation.” Commonwealth v. Cooley, 118

A.3d 370, 376 (Pa. 2015). Custodial interrogation occurs when law

enforcement officers either question a person or conduct themselves in a way

that they should reasonably anticipate will elicit an incriminating response,

after they have taken the person into custody or otherwise deprived the

person of freedom of action in any significant way. Id.

       Robinson appears to have been subject to custodial interrogation when

he gave Agent Compano the Fourth Street address, as he was in “belt and

shackles” at the time. N.T., Motions Hearing, at 23. However, pages 76-100

of the pretrial motions hearing are missing from the certified record and the

missing portion appears to be where the parties argued the Miranda issue.

Without that part of the transcript, we cannot tell whether Robinson raised a

Miranda claim at all, or if he did, the arguments he made, as the Miranda

claim was not in the written motion to suppress. Having failed to provide this

Court with a complete record, Robinson has waived this issue.

       Moreover, even if Robinson had preserved this claim, any error was at

most harmless. There was plenty of evidence that Robinson was living at the

Fourth Street address other than Robinson’s un-Mirandized statement. Such

____________________________________________


3   Miranda v. Arizona, 384 U.S. 436 (1966).

                                          - 10 -
J-S06022-20



evidence included the statement of Robinson’s girlfriend that Robinson lived

at that address, her mother telling agents on the scene that Robinson resided

there, statements from those at Robinson’s approved residence that he no

longer lived there, and the GPS tracking information linking him to the Fourth

Street address.

      Next, Robinson challenges the trial court’s decision to admit the GPS

tracking information. He argues that it was erroneous for the court to allow

this admission of this evidence because “the data had limitations on the

accuracy of its listed locations; thus permitting the fact finder to speculate

about Mr. Robinson's location.” Robinson’s Br. at 38.

      The admission of evidence is left to the discretion of the trial court. See

Commonwealth v. Belknap, 105 A.3d 7, 9-10 (Pa.Super. 2014). Thus,

absent an abuse of discretion, we will not disturb an evidentiary ruling. Id. at

10. An abuse of discretion occurs when there is an “overriding or

misapplication of the law, or the exercise of judgment that is manifestly

unreasonable, or the result of bias, prejudice, ill-will or partiality, as shown by

the evidence of record.” Id. (citation omitted).

      “Relevance     is   the   threshold      for   admissibility   of   evidence.”

Commonwealth v. Tyson, 119 A.3d 353, 358 (Pa.Super. 2015) (en banc)

(citation omitted). “Evidence is relevant if it tends to establish a material fact,

makes a fact at issue more or less probable, or supports a reasonable

inference or presumption regarding a material fact.” Commonwealth v.

Kennedy, 959 A.2d 916, 923 (Pa. 2008). Evidence that is logically relevant

                                      - 11 -
J-S06022-20



is subject to exclusion if its probative value is outweighed by a danger of unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence. Pa.R.E. 403.

      Here, when the trial court overruled Robinson’s objection to the

admission of the GPS tracking information, it found that the evidence was

logically relevant because the GPS information placed Robinson at the

residence where the gun was found. It thus made it more probable than not

that he in fact resided at the Fourth Street residence. Furthermore, Robinson’s

objection went to the weight and not the admissibility of the evidence.

Robinson did not proffer any evidence or otherwise attempt to support his

bare argument that the GPS evidence was unreliable. He instead relied on

pure argumentation, which rendered the issue one of weight and not

admissibility. The trial court did not abuse its discretion in admitting this

evidence.

      Robinson’s final claim is that the evidence was insufficient to show that

he had constructive possession of the gun. He argues that “one photo ID, an

Access card, and one piece of mail with an old address on a dusty TV stand in

the room is not evidence that Mr. Robinson ever stayed in that room or that

he was the one who put those items there.” Robinson’s Br. at 44.

      Our standard of review for a sufficiency claim is to view the evidence in

the light most favorable to the Commonwealth as verdict winner with all

reasonable inferences drawn in its favor. See Commonwealth v. Miklos,

159 A.3d 962, 967 (Pa.Super. 2017). Evidence is sufficient where “it

                                     - 12 -
J-S06022-20



establishes each material element of the crime charged and the commission

thereof by the accused, beyond a reasonable doubt.” Id. (quoting

Commonwealth v. Lynch, 72 A.3d 706, 708 (Pa.Super. 2013)).

      To sustain a verdict for Persons not to Possess, Use, Manufacture,

Control, Sell, or Transfer Firearms, the Commonwealth had to prove beyond

a reasonable doubt that Robinson “possessed a firearm and that he was

convicted of an enumerated offense that prohibits him from possessing, using,

controlling, or transferring a firearm.” Commonwealth v. Thomas, 988 A.2d

669, 670 (Pa.Super. 2009); 18 Pa.C.S.A. § 6105(a).

      “Where a defendant is not in actual possession of the prohibited items,

the Commonwealth must establish that the defendant had constructive

possession to support the conviction.” Commonwealth v. Parrish, 191 A.3d

31, 36 (Pa.Super. 2018), appeal denied, 202 A.3d 42 (Pa. 2019). To prove

constructive possession, the Commonwealth must show that the defendant

had “‘power to control the contraband and the intent to exercise that control.’”

Id. (citation omitted). The Commonwealth may establish constructive

possession by presenting a totality of circumstances that prove the requisite

power and intent to control. Id. Furthermore, constructive possession “may

be proven by circumstantial evidence.” Id. at 36-37 (citation omitted).

      Here, the trial court found that the Commonwealth sufficiently proved

constructive possession beyond a reasonable doubt. It reviewed the evidence

and concluded that the totality of the circumstances supported a finding that

Robinson constructively possessed the firearm found in the bedroom.

                                     - 13 -
J-S06022-20



Evidence that the court credited included the statement from the mother of

Robinson’s girlfriend that Robinson lived in the bedroom where the agents

found the gun; the agents finding the gun inside men’s sweatpants; and the

agents’ discovery of numerous personal items belonging to Robinson in the

room, such as Robinson’s employment identification card, a card addressed to

“King La’cione,” a Department of Public Welfare “Access” card with Robinson’s

name on it, and mail bearing Robinson’s name. See 1925(a) Op., filed

8/15/19, at 16-17. Furthermore, the court pointed out that as police were

driving him to police headquarters, Robinson spontaneously said, "I am not

mad about this. You got me; you got me good." Id. at 17. The evidence was

sufficient to prove Robinson’s constructive possession of the gun. Therefore,

we affirm the judgment of sentence.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/2020




                                   - 14 -